869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joe HARDIN, Petitioner-Appellant,v.Gary LIVESAY, Warden, Respondent-Appellee.
No. 88-5576.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Joe Hardin, a pro se Tennessee prisoner, appeals the district court's order dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a jury trial, petitioner was convicted of two counts of aggravated rape and two counts of incest.  He was thereafter sentenced to serve a total of forty (40) years imprisonment.  Petitioner pursued relief in the Tennessee state courts, and thereafter filed his habeas petition in the district court alleging ineffective assistance of counsel.  On appeal, petitioner again asserts he received ineffective assistance of counsel, and also raises claims of prosecutorial and judicial misconduct and improper admission of evidence.


3
Initially, we note that because petitioner failed to raise the latter three claims in the district court, they will not be considered for the first time on appeal.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


4
Upon consideration, we conclude petitioner failed to show that his trial was rendered fundamentally unfair by any proof that his trial counsel's performance was deficient, see Strickland v. Washington, 466 U.S. 668, 687 (1984), or demonstrably unreasonable.   See Cobb v. Perini, 832 F.2d 342, 348 (6th Cir.1987), cert. denied, 108 S.Ct. 1998 (1988).


5
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.